AO BASE tener ehees RE R- MAS Doc#:164 Filed: 10/23/20 Page: 1 of 7 - Page ID#: 683

UNITED STATES DISTRICT COURT

EASTERN

DISTRICT OF

 

UCT 2 9 2020

   
 

KENTUCKY

 

 

WITNESS AND EXHIBIT LIST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ AP LERINGS
BAAKI ABDUL MAJEED sven ROBERT Ee ou Number: 5: 19-CR-139-DCR-2
PRESIDING JUDGE PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
Danny C, Reeves Kate K. Smith Wilvin J. Carter
TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY
October 20-23, 2020 Linda Mullen Lisa Moore
re omwnrep | MARKED | ADMITTED DESCRIPTION OF EXHIBITS AND WITNESSES
wi 10/26/20 Betsy Williams — anti-money laundering investigator Central Bank
22a 10/20/20} x X 04/10/17 Wire Transfer Authorization ~ Victim A Central Bank account
22b 10/20/20; xX X {April Checks to Fifth Third Account — Victim A Central Bank account
220 10/20/20 x Xx 4/27/17 Check to Bradas Dé&S Services for $27,000 — Victim A Central Bank account
22d 10/20/20; xX x 5/1/17 Check to Cash — Victim A Central Bank account
22e 10/20/20} xX X ___|WA State Dept of Revenue Detail (Bradas) — Victim A Central Bank account
22f| 10/20/20; xX Xx 8/8/17 wire from Bank of America to Central Bank~ Victim A Central Bank account
22g 10/20/20) X x August Checks to Majeed and Victim A — Victim A Central Bank account
22h 10/20/20, X x WA State Dept of Revenue Detail (All Green Global) — Victim A Central Bank Acct
W2 10/20/20 Andrew Coyle — Staff Operations Specialist for FBI
4a 10/20/20] X X _|Email exchange between Victim A and FBI Agent Joe Mounts
2 10/20/20} XxX X | Extract of “Nehmer” Facebook Profile & Photos
W3 16/20/20 Chris Darmand — Forensic Accountant for FBI
3 10/20/20} XxX X  |Extraction Report of texts with “Nehmer” from Victim A’s phone
5 10/20/20; X X {Google Hangout chats from “Nehmer” Search Warrant
W3 10/21/20 Chris Darmand — Forensic Accountant for FBI
Ta 10/21/20) X X = _|Majeed’s Cellebrite - contacts
9a 10/21/20) X X [Verizon Subscriber information for Inkoom
9b 10/21/2 Xx x T-mobile Subscriber information for Majeed
9c 1/21/20 Xx X  |T-mobile Subscriber information for Wuupini
lla 10/21/20 X x WhatsApp record for 12533321978 (Baaki Majeed)

 

 

 

 

 

 

 

¥ Include a notation as to the location of any exhibit not held with the case file or not available because of size.

Pagelof 7 Pages
Case: 5:19-cr-00139-DCR-MAS Doc #:164 Filed: 10/23/20 Page: 2 of 7 - Page ID#: 684

AO 187A (Rev. 7/87)

EXHIBIT AND WITNESS LIST - CONTINUATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES VS, BAAKI ABDUL MAJEED “ene 5: 19-CR-139-DCR-2
NO. NO. OFFERED MARKED | ADMITTED | DESCRIPTION OF EXHIBITS AND WITNESSES Court Rulings:
llb 10/21/20 X  |WhatsApp record 233249216440 (Majeed Rafic)
ile 10/21/20] xX X  |WhatsApp record for 12533206781 (Wuupini)
28a 10/21/20] X X — |Majeed WhatsApp with Kahad Chat 1
28b 10/21/20} X X _|Majeed WhatsApp with Kahad Chat 2
28¢ 10/21/20] X X  |Majeed WhatsApp with Kahad Chat 3
5 10/21/20; X X _|Google Hangout chats from “Nehmer” Search Warrant
28d 10/21/20| XxX X _|Majeed WhatsApp with Kahad Chat 4
28e 10/21/20, X X _|Majeed WhatsApp with Kahad Chat 5
28f 10/21/20, X X — |Majeed WhatsApp with Kahad Chat 6
28¢ 10/21/26] X X — |Majeed WhatsApp with Kahad Chat 7
5 10/21/20; X X {Google Hangout chats from “Nehmer” Search Warrant pg 742 OBJ O/R
28) 10/21/20} xX X — |Majeed WhatsApp with Kahad Chat 10
281 10/21/20; X X — |Majeed WhatsApp with Kahad Chat 12
28n 10/21/20, X X — |Majeed WhatsApp with Kahad Chat 14
26a 10/21/20; =X X  |Majeed WhatsApp with Ability Chat 1
5 10/21/20; =X X _|Google Hangout chats from “Nehmer” Search Warrant
28w 10/21/20| X X _|Majeed WhatsApp with Kahad Chat 23
28y 10/21/20,  X X {Majeed WhatsApp with Kahad Chat 25
282 10/21/20] _X X __|Majeed WhatsApp with Kahad Chat 26
28bb 10/21/20; XxX X {Majeed WhatsApp with Kahad Chat 28
28hh 16/21/20} X X |Majeed WhatsApp with Kahad Chat 34
28ii 10/21/20;  X X {Majeed WhatsApp with Kahad Chat 35
28mm 10/21/20; X X — |Majeed WhatsApp with Kahad Chat 38
28nn 10/21/20; X X —_|Majeed WhatsApp with Kahad Chat 39
5 10/21/20| xX X _|Googie Hangout chats from “Nehmer” Search Warrant
28v 10/21/20; X X {Majeed WhatsApp with Kahad Chat 22
2800 10/2 1/20 X X _ |Majeed WhatsApp with Kahad Chat 40
28dd 10/21/20} X X — |Majeed WhatsApp with Kahad Chat 30

 

 

 

 

 

 

Page 2 of 7

Pages

 

 
Case: 5:19-cr-00139-DCR-MAS Doc#:164 Filed: 10/23/20 Page: 3 of 7 - Page ID#: 685

AQ E87A (Rev. 7/87)

EXHIBIT AND WITNESS LIST - CONTINUATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES VS. BAAKI ABDUL MAJEED cae SS 5: 19-CR-139-DCR-2
No. | No. | OFFERED | MARKED | ADMrrrep [DESCRIPTION OF EXHIBITS AND WITNESSIS Court Rulings:
5 10/21/20); XX X |Google Hangout chats from “Nehmer” Search Warrant
28pp 10/21/20 X  |Majeed WhatsApp with Kahad Chat 41
28rr 10/21/20; xX X {Majeed WhatsApp with Kahad Chat 43
5 10/21/20; X X {Google Hangout chats from “Nehmer” Search Warrant
28ww 10/21/20] X X —_|Majeed WhatsApp with Kahad Chat 48
la 10/21/20} X X {Summary Chart of Transactions between defendants and victim
le 10/21/20} xX X iSummary Chart of Transactions between defendants and victim
6a 10/21/20} X X |FedEx Records 4-22-17 shipment from Victim A to Mujeeb
6b 10/21/20] xX X  |FedEx Records 4-27-17 shipment from Victim A to Mujeeb
6c 10/21/20} xX X  |FedEx Records 5-1-17 shipment from Victim A to Mujeeb
6d 10/21/20, =X X  |FedEx Records 5-25-17 shipment from Mujeeb to Mujeeb
Ge 10/21/20); X X _|Fed&x Records 5-31-17 shipment from Victim A to Mujeeb
of 10/21/20}; XxX X {FedEx Records 5-31-17 shipment from Victim A to Inkoom
6g 10/21/20); =X X |FedEx Records 8-22-17 shipment from Victim A to All Green Global
6h 16/21/20) X X  |FedEx Records 8-25-17 shipment from Victim A to All Green Global
Gi 10/21/20] =X X {FedEx Records 9-5-17 shipment from Victim A to All Green Global
l6a 10/21/20] xX X  |Signature cards Majeed’s bank records —- US Bank {x0269)
16b 10/21/20] X X  |Check #27975725 to Majeed 4/22/17 for $50,000 (x0269)
1éc 10/21/20| XxX X _|Account monthly statement for the period 4/20/17 - 5/17/17 (x0269)
16d 10/21/20|  X X {Check #0193 to Kahad Wuupini (*6323) 5/23/17 for $15,062 (x0269)}
I6e 10/21/20} XX X | Check #0194 to Kahad Wunpini (#8777) 5/30/17 for $15,062 (x0269)
lof 10/21/20; X X | Check #28143970 to Majeed 5/31/17 for $34,500 (x0269)
162 10/21/20} X X |Account monthly statement for the period 5/18/17 through 6/19/17 (x0269)
16h 10/21/20;  X X {Check #6033 to Majeed 8/9/17 for $15,000 (x0269)
16i 10/21/20; X X — |Check #6039 to Majeed 8/9/17 for $15,000 (x0269)
16j 10/21/20] —X X  jAccount monthly statement for the period 7/21/17 through 8/17/17 (x0269)

 

Page 3 of 7 Pages

 

 
Case: 5:19-cr-00139-DCR-MAS Doc#:164 Filed: 10/23/20 Page: 4 of 7 - Page ID#: 686

AO LB7A (Rev, 7/87)

EXHIBIT AND WITNESS LIST ~- CONTINUATION

 

CASE NO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES VS. BAAKI ABDUL MAJEED 5: 19-CR-139-DCR-2
No. | NO. | OFFERED | MARKED | apmrrreo [DESCRIPTION OF EXHIBITS AND WITNESSES Court Rutings:
16k 10/21/20 X  |Cashier’s Check to Muhammed Amin 8/28/17 for $6,000 (x0269)
161 10/21/20) X X  |Cashier’s Check to Copart 8/28/17 for $6,000 (x0269)
i6m 10/21/20) |) X X = |Cashier’s Check to Copart 8/30/17 for $8,500 (x0269)
16n 10/21/20) X X {Account monthly statement for the period 8/18/17 through 9/20/17 (x0269)
160 10/21/20] X X  |Account monthly statement for the period 9/21/17 through 10/19/17 (x0269)
16p 10/21/20) X X | Account monthly statement for the period 11/18/17 through 12/19/17 (x0269)
i6q 16/21/20; =X X _|Account monthly statement for the period 12/20/17 through 1/19/18 (x0269)
l7a 10/21/20 | x X {Signature card - Majeed’s Bank Records - U.S. Bank (x4796) |
17b 10/21/20] xX X  |Check #27993 100 to Majeed 4/27/17 for $61,500 (x4796)
l7c 10/21/20| xX X | Account monthly statement for the period 4/20/17 through 5/17/17 (x4796)
i7d 10/2 1/20 Xx X = _ | Cashier’s Check #3425520107 to Empire Exotic Motors, Inc. 5/9/17 for $61,000(4796)
I7e 10/21/20] xX X {Check #28123330 to Majeed 5/25/17 for $95,000 (x4796)
17£ 10/21/20] X X  |Account monthly statement for the period 5/18/17 through 6/19/17 (x4796)
i7g 10/21/20) XX X {International Wire to Yahaya Kubura (*6565) 6/8/17 for $30,026 (x4796)
17h 10/21/20; Xx X__|international Wire to Abdul Majeed Abdul Rafic (*3230) 6/13/17 for $30,000
17i 10/21/20) xX X {Account monthly statement for the period 6/20/17 through 7/20/17 (x4796)
17j 10/21/20| X X = _|Cashier’s Check 3425520380 to Bradas 6/25/17 for $4,700 (x4796)
17k 10/21/20|| Xx X  {|Cashier’s Check 3425520521 to Showcase 7/17/17 for $28,500 (x4796)
171 10/21/20} X X |Account monthly statement for the period 7/21/17 through 8/17/17 (x4796)
17m 10/21/20) X X | Account monthly statement for the period 8/18/17 through 9/20/17 (x4796)
i7o 10/21/20; xX X | Account monthly statement for the period 9/21/17 through 10/19/17 (x4796)
17p 10/21/20) XX X {Account monthly statement for the period 10/20/17 through 11/17/17 (x4796)
17q 10/21/20} X X  |Account monthly statement for the period 11/18/17 through 12/19/17 (x4796)
17r 10/21/20) =X X | Wire to Rafic 9/6/17 for $18,531 (4796)
17s 10/21/20} X X | Wire to Rafic 12/22/17 for $18,905 (x4796)
V7t 10/21/20) =X X |Account monthly statement for the period 12/20/17 to 1/19/18 (x4796)

 

Page 4 of 7 Pages

 

 
Case: 5:19-cr-00139-DCR-MAS Doc#:164 Filed: 10/23/20 Page: 5 of 7 - Page ID#: 687

exA0 187A (Rev. 7/87)

EXHIBIT AND WITNESS LIST - CONTINUATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASE NO.
UNITED STATES VS. BAAKI ABDUL MAJEED 5: 19-CR-139-DCR-2
fo. | NO) | onrEReD | MARKED | aDMrreD [DESCRIPTION OF EXHIBITS AND WITNESSES | Court Rulings:
[8a 10/21/20 Signature cards/acct opening documents Majeed Bank records US Bank (x8593)
18b 10/21/20} X Check #8845 12671 to All Green Global 8/22/17 for $20,000 (x8593)
18c 10/21/20) Xx X — |Check #884512691 to All Green Global 8/25/17 for $40,000 (x8593)
18d 10/21/20] =X X {Account monthly statement for August 2017 x(8593)
18¢ 10/21/20] X X —|Check #884512738 to All Green Global 9/5/17 for $37,000 (x8593)
18fi 10/21/20; X X | Wire to Rafic 10/10/17 for $25,752 (x8593)
18¢ 10/21/20, X  jAccount monthly statement for September 2017 (x8593)
18h 10/21/20; XxX X _|Account monthly statement for October 2017 (x8593)
18i LO/21/20| XX X _|Account monthly statement for November 2017 (x8593)
18) 10/21/20; X X  |Account monthly statement for December 2017 (x8593)
18k 10/21/20; XX X {Surveillance stills (8593)
28u 10/21/20] X X  |Majeed WhatsApp with Kahad Chat 21
28cc 10/21/20} xX X {Majeed WhatsApp with Kahad Chat 29
28ee 10/21/20) X X _|Majeed WhatsApp with Kahad Chat 31
28ff 10/21/20) =X X___|Majeed WhatsApp with Kahad Chat 32
28 10/21/20, XX X___|Majeed WhatsA pp with Kahad Chat 37
10c 10/21/20; Xx X {Identification document - License for Majeed
12 10/21/20} X X {Redbook
28it 10/21/20} X X — |Majeed WhatsApp with Kahad Chat 45
13a 10/21/20] X __|Subscriber information for mrbaaki@yahoo.com Yahoo Records for Mrbaaki
13b 10/21/20{ XX X _ |Majeed email with photos Yahoo Records for Mrbaaki
8b 10/21/20) X X _|2017 tax return for Majeed
le 10/21/20;  X X | Majeed Summary Chart of Transactions (begin cross-exam)
3 10/21/20];  X X = {Text with “Nehmer” from Victim A’s phone
28tt 10/21/20} xX X  |Majeed WhatsApp with Kahad Chat 45
5 10/21/20| X X _|Google Hangout chats from “Nehmer” Search Warrant
28a 10/21/20, X X _|Majeed WhatsApp with Kahad Chat 1

 

 

 

 

 

 

Page 3 of 7 Pages

 

 
Case: 5:19-cr-00139-DCR-MAS Doc#:164 Filed: 10/23/20 Page: 6 of 7 - Page ID#: 688

AO I87A (Rev, 7/87)

EXHIBIT AND WITNESS LIST - CONTINUATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASE NO.
UNITED STATES vs. BAAKI ABDUL MAJEED 5: 19-CR-139-DCR-2
NO. | NO. | OFFERED | MARKED | apwirrep | DESCRIPTION OF EXHIBITS AND WITNESSES Court Rulings:
5 10/21/20, =X X {Google Hangout chats from “Nehmer” Search Warrant
28u 10/21/20) =X X {Majeed WhatsApp with Kahad Chat 21
W3 10/22/20 Chris Darmand — Forensic Accountant for FBI
28a 10/22/20} X X {Majeed WhatsApp with Kahad Chat 1
28b 10/22/20} X X — |Majeed WhatsApp with Kahad Chat 2
28¢ 16/22/20) X X {Majeed WhatsApp with Kahad Chat 3
28d 10/22/20; X [Majeed WhatsApp with Kahad Chat 4
28e 10/22/20, X X {Majeed WhatsApp with Kahad Chat 5
28f 10/22/20; X X  |Majeed WhatsApp with Kahad Chat 6
282 10/22/20} X X  |Majeed WhatsApp with Kahad Chat 7
28) 16/22/20} xX X |Majeed WhatsApp with Kahad Chat 10
281 10/22/20} xX X |Majeed WhatsApp with Kahad Chat 12
28n 10/22/20 x X  |Majeed WhatsApp with Kahad Chat 14
1) 10/22/20; X X _ |Majeed WhatsApp with Kahad Chat 14 (PIf Exhibit 28n)
2| 10/22/20); xX X —_|Majeed WhatsApp with Kahad Chat 15 (PIf Exhibit 280)
3110/22/20; X X _ |Majeed WhatsApp with Ability Chat 1 (PIf Exhibit 26a)
4) 10/22/20; X _ |Majeed WhatsApp with Kahad Chat 16 (PIf Exhibit 28p)
5} 10/22/20;  X X  |Majeed WhatsApp with Kahad Chat 17 (PIf Exhibit 28q)
28hh 10/22/20; XX X — |Majeed WhatsApp with Kahad Chat 34
28nn 10/22/20] XX X {Majeed WhatsApp with Kahad Chat 39
12 10/22/20| Xx X | Redbook
28d 10/22/20] X X _|Majeed WhatsApp with Kahad Chat 4 (re-direct)
Ga 10/22/20; =X X | FedEx Records 4-22-17 shipment from Victim A to Mujeeb
28a 10/22/20} XX X {Majeed WhatsApp with Kahad Chat 1
28f 10/22/20,  X X —_|Majeed WhatsApp with Kahad Chat 6
28)] 10/22/20| X X —_|Majced WhatsApp with Kahad Chat 35
5 10/22/20| X X |Google Chats from “Nehmer” Search Warrant

 

Page 6 of 7 Pages

 

 
Case: 5:19-cr-00139-DCR-MAS Doc#:164 Filed: 10/23/20 Page: 7 of 7 - Page ID#: 689

@AO 187A (Rev, 7/87)

EXHIBIT AND WITNESS LIST - CONTINUATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES VS. BAAKI ABDUL MAJEED cue 5: 19-CR-139-DCR-2

No. | NO. OFFERED | MARKED | ADMrrTED | DESCRIPTION OF EXHIBITS AND WITNESSES Court Rulings:
280 10/22/20; X X  |Majeed WhatsApp with Kahad Chat 15
28p 10/22/20) xX X {Majeed WhatsApp with Kahad Chat 16
28q 10/22/20} X X {Majeed WhatsApp with Kahad Chat 17
26a 10/22/20| =X X  |Majeed WhatsApp with Ability Chat I
18d 10/22/20]  X X {Account monthly statement for August 2017 Majeed’s US Bank records (x8593)

5 10/22/20] XX X _|Google Hangout chats from “Nehmer” Search Warrant (re-cross)
Ww4 10/22/20 Ernest Gyeatuo - FBI linguistics group
28d 10/22/20 . |Majeed WhatsApp with Kahad Chat 4
28c¢ 10/22/20 Majeed WhatsApp with Kahad Chat 3
Ws 10/22/20 Emma Allen

4a 10/22/20, XX X {Email exchange between Victim A and FBI Agent Joe Mounts

2 10/22/20) =X X {Extract of “Nehmer” Facebook Profile & Photos

5 10/22/20; X X {Google Hangout chats from “Nehmer” Search Warrant

4 10/22/20; XxX X  |Documents received from Victim A to FBI
30A 10/22/20 Xx X __|Stipulations to the Jury

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 7 of 7 Pages

 

 
